Citation Nr: 0001124	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-17 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special adaptive housing or special housing 
adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from January 1942 to 
February 1946.

This appeal arises from a May 1998 rating decision from the 
Department of Veterans Appeals (VA) Regional Office (RO), 
located in Montgomery, Alabama.

By letter dated in June 1998, the veteran's representative 
submitted additional evidence in support of his claim to 
reopen the veteran's claim for entitlement to aid and 
attendance benefits.  The Board points out that this benefit 
was granted by the RO as shown by its rating action dated in 
June 1994.  


REMAND

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be associated with his claims folder and which have not 
already been sought are available.  It is accordingly found 
that all relevant facts have been properly developed, and 
that the duty to assist him, mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

The veteran's service-connected disabilities consist of the 
following:  rheumatoid arthritis, multiple, evaluated as 100 
percent; wound, severe, Muscle Group XIV, right; evaluated as 
30 percent disabling; and arthritis, traumatic, right ankle, 
evaluated as 10 percent disabling.  In addition, the 
following service-connected disabilities have been assigned 
noncompensable, ratings:  scars, shell fragment wounds, face 
and neck; scars, shell fragment wounds, right foot and left 
trunk; appendectomy; and defective hearing.  The veteran has 
been found to be entitled to special monthly compensation 
under 38 C.F.R. § 3.350(b) on account of being so helpless as 
to require aid and attendance.  Additionally, the veteran has 
also been determined, as shown as part of a March 1997 
decision of the Board, to be entitled to financial assistance 
in the purchase of an automobile or other conveyance and/or 
adaptive equipment for an automobile.  The Board also found 
that service-connected disability had resulted in the "loss 
of use" of the right lower extremity.

Nonservice connected disabilities include the residuals of a 
cerebral thrombosis, varicose veins and thrombophlebitis of 
the right thigh, residuals of a fracture of the right femur, 
and heart block with a pacemaker.

In order to establish entitlement to eligibility for 
financial assistance in acquiring specially adapted housing, 
it must be shown that the veteran has permanent and total 
service-connected disability due to: (1) the loss or loss of 
use of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair; 
or (2) blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury, which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or (4) the loss or 
loss of use of one lower extremity, together with the loss or 
loss of use of one upper extremity, which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 U.S.C.A. § 2101(a) West 1991); 38 C.F.R. § 3.809 (1999).  

The term "preclude locomotion" is defined in pertinent 
regulations as meaning the necessity for regular and constant 
use of a wheelchair, braces, crutches or canes as a normal 
mode of locomotion, although occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d).

In order to establish entitlement to a certificate of 
eligibility for a special home adaptation grant, it must be 
shown that the veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under  38 C.F.R. § 3.809, and that she is entitled to 
compensation for permanent and total service-connected 
disability which (1) is due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809a.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with use of a suitable prosthetic 
appliance. The determination will be made on the basis of the 
actual remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis. Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 31/2 inches or more.  Also considered as loss of 
use of the foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal nerve and consequent foot 
drop, accompanied by characteristic organic changes, 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve.

Of record is a May 1998 letter from R. W. L., M.D., the 
veteran's private treating physician.  The physician 
indicated that the veteran was permanently and totally 
disabled.  It was added that the veteran's arthritis was 
mainly in the area of his right hip but that he was 
developing contractures of other joints.  The physician 
further stated that the veteran is bedridden and can only be 
gotten up with the assistance of two strong people or with a 
body hoist.

The representative, in March 1999, raised the issue of 
entitlement to special monthly compensation for the loss of 
use of both lower extremities, pursuant to 38 C.F.R. 
§ 3.350(c)(1)(ii).  The Board finds that this issue is 
intertwined with the issue in appellate status and must be 
adjudicated by the RO.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991)

The Board also points out that the veteran was unable to 
appear for a recently scheduled VA compensation and pension 
examination due to the fact that he could not travel by 
automobile to the location of the examination due to his 
health.  

The Board has reviewed the latest medical evidence and finds 
that, more detailed medical information is required.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  The RO should 
assist the veteran in obtaining 
identified information as necessary. 

2.  In view of the veteran's inability to 
appear for a VA examination due to his 
health, it is requested that the RO, 
after obtaining the veteran's consent, 
contact Dr. L. and ask his assistance in 
evaluating the severity of the veteran's 
service connected disorders.  The RO 
should inform Dr. L of the veteran's 
service-connected disabilities and what 
benefits are being claimed.  He should be 
furnished the pertinent information as 
set forth above.  He should be asked to 
render an opinion regarding the 
following:

a)  Whether it is as likely as not that 
service-connected rheumatoid arthritis 
results in "loss of use" of either, or 
both, lower extremity so as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair?

b) If no, whether it is as likely as not 
that service-connected disabilities 
result in the loss or loss of use of one 
lower extremity together with residuals 
of a service connected organic disease or 
injury that precludes locomotion or the 
loss?

c) If no, whether it is as likely as not 
that service-connected disabilities 
result in loss of use of one lower 
extremity together with the loss or loss 
of use of one upper extremity so as to 
preclude locomotion?

d) If no, whether it is as likely as not 
that service-connected disabilities 
result in the loss or loss of use of both 
hands.

The rational for any opinion furnished 
should be requested. 

3.  The RO should review the private 
medical opinion (and other completed 
development) and determine if it is 
adequate for rating purposes and in 
compliance with this remand.  If not, the 
RO should take appropriate action.

4.  The RO should adjudicate the issue of 
entitlement to special monthly 
compensation benefits on account of the 
loss of use of the lower extremities.  If 
the benefit sought is not granted, the 
appellant should be notified of that 
decision and of his appellate rights.  

5.  After all of the development action 
has been completed to the extent possible 
the RO should again review the record and 
re-adjudicate the issue on appeal. 

If the benefit sought on appeal is not granted, the RO should 
issue the veteran and his representative a Supplemental 
Statement of the Case, and an opportunity to respond.  The 
Board intimates no opinion as to the ultimate outcome of this 
case. The appellant need take no action unless otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




